Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Maryellen Hank on 06/10/2021.
The amended claims are listed below.
Claim 21: Change the recitation “method of preventing” (line 1) to “method of reducing”; and insert the missing period “.” at the end of the claim.
Claim 33: Change the recitation “method of preventing” (line 1) to “method of reducing”; replace the recitation “comprising administering” (line 2) with “consisting of administering”; insert the word “and” immediately before the recitation “angiotensin-” (line 5); and delete the recitation “, and a combination of different agents thereof” (last line).

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered. Claims 1-20, 22, 23, 31, and 38 are cancelled. Claims 21, 24-30, and 32-37 are currently under examination and allowed in this Office Action.

Priority


Withdrawn Claim Objections/Rejections
The objection of claims 31 and 33 because of incorrect recitation, as set forth on page 2 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claim 31 and amended claim 33.
The rejection of claims 21-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-7 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claims 22, 23, 31, and 38, and amended claims 21 and 33. Claims 24-32 and 35-37 depend from claim 21. Claim 34 depends from claim 33.
The rejection of claims 21-23, 25, 26, 29, 32, 33, and 35-38 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eisert et al., as set forth on pages 7-9 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claims 22, 23, and 38, and amended claims 21 and 33. Claims 25, 26, 29, 32, and 35-37 depend from claim 21.
The rejection of claims 21-30, 32, 33, and 35-37 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Arculus-Meanwell et al., as set forth on pages 10-12 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claims 22, 23, and 38, and amended claims 21 and 33. Claims 24-30, 32, and 35-37 depend from claim 21.
The rejection of claims 21-30, 32, 33, and 35-38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisert et al. in view of Bhatt et al., as set forth on pages 13-16 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claims 22, 23, and 38, and amended claims 21 and 33. Claims 24-30, 32, and 35-37 depend from claim 21.
withdrawn in view of amended claim 33. Claim 34 depends from claim 33.
The rejection of claims 21-30, 32, 33, and 35-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9, 12, and 20 of U.S. Patent No. 9,925,265, as set forth on pages 20 to 21 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claims 22, 23, and 38, and amended claims 21 and 33. Claims 24-30, 32, and 35-37 depend from claim 21.
The rejection of claims 21-27, 29, 30, 32, 33, and 35-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 10,022,391, as set forth on page 21 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claims 22 and 23, and amended claims 21 and 33. Claims 24-27, 29, 30, 32, and 35-37 depend from claim 21.
The rejection of claims 21-23, 25-27, 32, 33, 35, and 36 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,039,780, as set forth on page 22 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claims 22 and 23, and amended claims 21 and 33. Claims 25-27, 32, 35, and 36 depend from claim 21.
The rejection of claims 21-26, 29, 30, 32, 33 and 36 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,231,987, as set forth on pages 22 to 23 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claims 22 and 23, and amended claims 21 and 33. Claims 24-26, 29, 30, 32, and 36 depend from claim 21.
The rejection of claims 21-30, 32, 33, and 35-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-11, and 17 of U.S. Patent No. 10,376,532, as set forth on pages 23 to 24 of the Final Rejection mailed on 11/30/2020, is withdrawn in view of canceled claims 22 and 23, and amended claims 21 and 33. Claims 24-30, 32, and 35-37 depend from claim 21.
withdrawn in view of canceled claims 22, 23, and 38, and amended claims 21 and 33. Claims 24-30, 32, and 35-37 depend from claim 21. Claim 34 depends from claim 33.

Allowable Subject Matter
The amended claims 21 and 33 are allowed. Claims 24-30, 32, and 35-37, depending from claim 21; and claim 34, depending from claim 33, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 21, directed to a method of reducing pulmonary hypertension in a subject in need thereof, consisting of administering to the subject a pharmaceutical composition wherein the only active ingredient is an effective amount of cangrelor; and claim 33, directed to a method of reducing pulmonary hypertension in a subject in need thereof, consisting of administering to the subject a pharmaceutical composition comprising only two active ingredients, wherein the first active ingredient is an effective amount of cangrelor, and the second active ingredient is selected from the group consisting of pulmonary vasodilator, digoxin, diuretic, anticoagulant, beta blocker, and angiotensin-converting enzyme (ACE} inhibitor, are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 11/30/2020, in which Eisert et al. (US Patent Application Publication No. 2009/0048173, published on February 19, 2009) disclosed a basic therapy comprises in a non-limiting manner administration of aspirin, clopidogrel, ticlopidine, prasugrel, cangrelor, AZD-6140, or metabolites thereof having platelet aggregation inhibitory activity. The method is meant as a therapy for a patient resistant to treatment with platelet aggregation inhibitors (page 4/13, [0020-0021]). The underlying basic platelet antiaggregatory therapy is directed to any indication which can be positively influenced by the inhibition of platelets thus, improving the blood supply of affected tissues or organs, including treatment of pulmonary hypertension or of pulmonary embolism; treatment of ischemic stroke or acute myocardial infarction; treatment to reduce stenosis in vascular grafts, coronary stent stenosis, restenosis after angioplasty (e.g. balloon angioplasty, PT(C)A), or reocclusions after bypass operations (page 3/13, [0018]). Cangrelor is a short-acting injectable platelet inhibitor agent and is given intravenously in a dosage of 1-5 µg/kg/min, preferably 2-4 µg/kg/min. The active drugs is administered in admixture with pharmaceutical diluents, excipients or carriers (page 10/13, [0231]; page 11/13, [0238]). Table 1 shows demographic parameter of 20 patients after ischemic stroke or transient ischemic attacks (TIA) who demonstrated aspirin- and/or clopidogrel-resistance, which is defined by lack of platelet inhibition after one month of mono- or combination therapy (page 12/13, Table 1).

    PNG
    media_image1.png
    114
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    122
    400
    media_image2.png
    Greyscale
. Arculus-Meanwell et al. (US Patent No. 9,925,265, published on March 27, 2018, benefitted from the Provisional application No. 61/260,361, filed on November 11, 2009) disclosed that Example 2 shows platelet Inhibition with cangrelor in patients with acute coronary syndromes undergoing percutaneous coronary intervention (PCI). All patients received a 30 μg/kg intravenous bolus of cangrelor or placebo followed by a 4 The infusion began within 30 minutes prior to PCI and continued for at least 2 hours or until the conclusion of the index procedure, whichever was longer. At the treating physician's discretion, the infusion could be continued for 4 hours. Baseline demographics on the intent-to-treat (ITT) population are shown in Table 5 (col. 35, lines 28-34; col. 37 and 38):

    PNG
    media_image3.png
    9
    400
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    9
    400
    media_image3.png
    Greyscale

For a 65-kg human (5 L blood volume), the 30 μg/kg is calculated to be 0.39 mg/mL cangrelor. Bhatt et al. (New Engl J Med 361:2330-2341, 2009) disclosed that patients underwent randomization according to a double-blind, placebo-controlled, double-dummy design to receive either cangrelor (in a bolus of 30 µg/kg body weight and an infusion of 4 µg/kg/min) or a placebo bolus and infusion for the duration of the percutaneous coronary intervention (PCI) procedure, with a minimum infusion duration of 2 hours and a maximum of 4 hours (page 2334, left col., para. 1). In the cangrelor group, as compared with the placebo group, two prespecified secondary end points were significantly reduced at 48 hours: the rate of stent thrombosis, from 0.6% to 0.2% (P=0.02), and the rate of death from any cause, from 0.7% to 0.2% (P=0.02) (page 2330, para. 3). However, the references did not teach or suggest the recitation “consisting of administering to the subject a pharmaceutical composition wherein the only active ingredient is an effective amount of cangrelor” or “consisting of administering to the subject a  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21, 24-30, and 32-37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623